Citation Nr: 9926268	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  95-32 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel



INTRODUCTION

The veteran had active duty service from March 1943 to March 
1944.  The appellant is the veteran's widower.

This case was before the Board of Veterans' Appeals (Board) 
from a rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The Board has remanded this case on two prior occasions.  As 
the RO has failed to fully comply with our prior remands, the 
Board must once again remand this case.


REMAND

As mentioned in our prior remand, it is necessary that the 
veteran's entire inpatient records for the period from 
January 1990 through the veteran's death in March 1994 be 
obtained and associated with the claims file.  The Board has 
once again carefully reviewed the entire claims file and 
finds that this has not been accomplished.  While the 
inpatient hospital discharge summaries are associated with 
the claims file, the entire inpatient records, to include 
progress notes, nursing notes, physician's orders, etc., are 
not included.  These must be obtained and associated with the 
file.  

Therefore, the claim is again REMANDED for the following:

1.  The RO should obtain and associate 
with the claims file the veteran's 
complete VA inpatient medical records, 
dated from January 1990 to the date of 
her death in March 1994.  These should 
include progress notes, nursing notes, 
physician's order, etc.

2.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
development, to include any additional 
development necessitated by the new 
evidence, is accomplished.  The RO should 
then readjudicate the claim on appeal.  

If the benefit sought on appeal remains denied, following the 
usual appellate procedures, the claim should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












